Name: Commission Implementing Decision (EU) 2016/2319 of 16 December 2016 confirming or amending the provisional calculation of the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2015 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2016) 8579)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  technology and technical regulations;  land transport;  deterioration of the environment;  mechanical engineering;  organisation of transport
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/74 COMMISSION IMPLEMENTING DECISION (EU) 2016/2319 of 16 December 2016 confirming or amending the provisional calculation of the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2015 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2016) 8579) (Only the Bulgarian, Dutch, English, French, German, Italian, and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) thereof, Whereas: (1) In accordance with Regulation (EC) No 443/2009, the Commission is required to calculate each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers. On the basis of that calculation, the Commission is to determine whether manufacturers and pools have complied with their specific emissions targets. (2) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets is based on Member States' registrations of new passenger cars during the preceding calendar year. (3) All Member States submitted the 2015 data to the Commission in accordance with Article 8(2) of Regulation (EC) No 443/2009. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (4) On 13 April 2016, the Commission published the provisional data and notified 97 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2015 and their specific emissions targets. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification. 44 manufacturers submitted notifications of errors within the given time limit. (5) For the remaining 53 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed. For four manufacturers all vehicles reported in the provisional dataset were outside the scope of Regulation (EC) No 443/2009. (6) The Commission has verified the errors notified by the manufacturers and the respective reasons for their correction, and the dataset has been confirmed or amended. (7) In the case of records with missing or incorrect identification parameters, such as the type, variant, version code or the type approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values of those records. (8) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions target subtracted from the average specific emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (9) In accordance with Article 10(2) of Regulation (EC) No 443/2009, a manufacturer should be considered as compliant with its specific emissions target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium are to be imposed, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool and the pool complies with its specific emissions target. On that basis, two manufacturers are considered to exceed their specific emissions target for 2015. (10) On 3 November 2015 the Volkswagen Group made a statement to the effect that irregularities had been found when determining type approval CO2 levels of some of their vehicles. While that issue has been thoroughly investigated, the Commission nevertheless finds that further clarifications are needed from the Volkswagen pool as a whole as well as a confirmation by the relevant national type approval authorities of the absence of any such irregularities. As a consequence the values for the Volkswagen pool and its members (Audi AG, Audi Hungaria Motor Kft., Bugatti Automobiles S.A.S., Dr Ing. h.c. F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG) cannot be confirmed or amended. (11) The Commission reserves the right to revise the performance of a manufacturer as confirmed or amended by this Decision, should the relevant national authorities confirm the existence of irregularities in the CO2 emission values used for the purpose of determining the manufacturer's compliance with the specific emissions target. (12) The provisional calculation of the average specific emissions of CO2 from new passenger cars registered in 2015, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2015 calendar year in accordance with Article 8(5) of Regulation (EC) No 443/2009, are specified in the Annex to this Decision. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EC) No 443/2009: (1) ALFA Romeo S.P.A. C.so Giovanni Agnelli 200 10135 Torino Italy (2) Alpina Burkard Bovensiepen GmbH & Co., KG AlpenstraÃ e 35-37 86807 Buchloe Germany (3) Aston Martin Lagonda Ltd Gaydon Engineering Centre Banbury Road Gaydon Warwickshire CV35 0DB United Kingdom (4) Automobiles Citroen Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (5) Automobiles Peugeot Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (6) AVTOVAZ JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (7) Bentley Motors Ltd Berliner Ring 2 38436 Wolfsburg Germany (8) BLUECAR SAS 31-32 quai de Dion Bouton 92800 Puteaux France (9) BLUECAR ITALY S.R.L. Foro Bonaparte 54 20121 Milano (MI) Italy (10) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (11) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (12) BYD AUTO INDUSTRY COMPANY LIMITED Represented in the Union by: BYD Europe B.V. 's-Gravelandseweg 256 3125 BK Schiedam The Netherlands (13) Caterham Cars Ltd 2 Kennet Road Dartford Kent DA1 4QN United Kingdom (14) Chevrolet Italia S.p.A. Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (15) FCA US LLC Represented in the Union by: Fiat Chrysler Automobiles Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (16) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Automobile Dacia SA Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (18) Daihatsu Motor Co. Ltd Represented in the Union by: Toyota Motor Europe Avenue du Bourget, 60 1140 Brussels Belgium (19) Daimler AG Zimmer 229 Mercedesstr 137/1 70546 Stuttgart Germany (20) DFSK MOTOR CO. LTD Represented in the Union by: Giotti Victoria S.r.l. Pisana Road, 11/a 50021 Barberino Val D'Elsa (Firenze) Italy (21) Donkervoort Automobielen BV Pascallaan 96 8218 NJ Lelystad The Netherlands (22) Dr Motor Company Srl S.S. 85, Venafrana km 37.500 86070 Macchia d'Isernia Italy (23) Ferrari S.p.A. Via Emilia Est 1163 41122 Modena Italy (24) FCA Italy S.p.A. Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (25) Ford Motor Company of Brazil Ltda. Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (26) Ford India Private Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (27) Ford Motor Company of Australia Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (28) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (29) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (30) Fuji Heavy Industries Ltd Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (31) General Motors Company Represented in the Union by: Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (32) GM Korea Company Represented in the Union by: Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (33) Great Wall Motor Company Ltd Represented in the Union by: Great Wall Motor Europe Technical Center GmbH Otto-Hahn-Str. 5 63128 Dietzenbach Germany (34) Honda Automobile (China) Co., Ltd Represented in the Union by: Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (35) Honda Motor Co., Ltd Represented in the Union by: Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (36) Honda Turkiye A.S. Represented in the Union by: Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (37) Honda of the UK Manufacturing Ltd Aalst Office Wijngaardveld 1 (Noord V) B-9300 Aalst Belgium (38) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (39) Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (40) Hyundai Motor Manufacturing Czech s.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (41) Hyundai Motor India Ltd Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (42) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (43) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 B-2630 Aartselaar Belgium (44) IVECO S.p.A. Via Puglia 35 10156 Torino Italy (45) Jaguar Land Rover Ltd Abbey Road Whitley Coventry CV3 4LF United Kingdom (46) Jiangling Motor Holding Co. Ltd Represented in the Union by: LWMC Europe BV Berenbroek 3 5707 DB Helmond The Netherlands (47) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (48) KIA Motors Slovakia s.r.o. Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (49) Koenigsegg Automotive AB Valhall Park 262 74 Ã ngelholm Sweden (50) KTM-Sportmotorcycle AG Stallhofnerstrasse 3 5230 Mattighofen Austria (51) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (52) LADA France S.A.S. 13, Route Nationale 10 78310 CoigniÃ ¨res France (53) Automobili Lamborghini S.p.A. via Modena 12 40019 Sant'Agata Bolognese (BO) Italy (54) Litex Motors AD 3 Lachezar Stanchev Str., 2nd floor, 1706 Sofia Bulgaria (55) Lotus Cars Ltd Hethel Norwich Norfolk NR14 8EZ United Kingdom (56) Magyar Suzuki Corporation Ltd Legal Department Suzuki Allee 7 64625 Bensheim Germany (57) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (58) Maruti Suzuki India Ltd Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (59) Maserati S.p.A. Viale Ciro Menotti 322 41122 Modena Italy (60) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr 1 61440 Oberursel/Ts Germany (61) McLaren Automotive Ltd Chertsey Road Woking Surrey GU21 4YH United Kingdom (62) Mercedes-AMG GmbH Mercedesstr 137/1 Zimmer 229 HPC F 403 70327 Stuttgart Germany (63) MG Motor UK Ltd International HQ Q Gate Low Hill Lane Birmingham B31 2BQ United Kingdom (64) Micro-Vett S.r.l Via Lago Maggiore, 48 36077 Altavilla Vicentina (VI) Italy (65) Mitsubishi Motors Corporation MMC Represented in the Union By: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (66) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (67) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (68) Morgan Technologies Ltd Pickersleigh Road Malvern Link Worcestershire WR14 2LL United Kingdom (69) National Electric Vehicle Sweden A.B. SaabvÃ ¤gen 5 SE-461 38 TrollhÃ ¤ttan Sweden (70) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Brussels Belgium (71) Adam Opel AG Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany (72) Pagani Automobili S.p.A. Via dell' Artigianato 5 41018 San Cesario sul Panaro (Modena) Italy (73) PERODUA Manufacturing SDN BHD Represented in the Union by: Perodua UK Limited Suite 7 Queensgate House 18 Cookham Road Maidenhead Berkshire SL6 8BD United Kingdom (74) PGO Automobiles ZA de la pyramide 30380 Saint-Christol-les-AlÃ ¨s France (75) Radical Motorsport Ltd 24 Ivatt Way Business Park Westwood Peterborough PE3 7PG United Kingdom (76) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (77) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint-Priest Cedex France (78) Rolls-Royce Motor Cars Ltd Petuelring 130 80788 MÃ ¼nchen Germany (79) Secma S.A.S. Rue Denfert-Rochereau 59580 Aniche France (80) SsangYong Motor Company Represented in the Union by: SsangYong Motor Europe Office Herriotstrasse 1 60528 Frankfurt am Main Germany (81) Suzuki Motor Corporation Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (82) Suzuki Motor Thailand Co. Ltd Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (83) Tata Motors Ltd Represented in the Union by: Tata Motors European Technical Centre Plc. International Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (84) Tazzari GL S.p.A. VIA Selice Provinciale 42/E 40026 Imola Bologna Italy (85) Tesla Motors Ltd Represented in the Union by: Tesla Motors NL 7-9 Atlasstraat 5047 RG Tilburg The Netherlands (86) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (87) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g 405 31 GÃ ¶teborg Sweden (88) Westfield Sports Cars Unit 1 Gibbons Industrial Park Dudley Road Kingswinford DY6 8XF United Kingdom (89) Wiesmann GmbH An der Lehmkuhle 87 48249 DÃ ¼lmen Germany (90) Pool for: BMW Group Petuelring 130 80788 MÃ ¼nchen Germany (91) Pool for: Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (92) Pool for: FCA Italy S.p.A. Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (93) Pool for: Ford-Werke GmbH Niehl Plant, building Imbert 479 Henry Ford Strasse 1 50725 KÃ ¶ln Germany (94) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (95) Pool for: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (96) Pool for: Hyundai Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (97) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (98) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SH Born The Netherlands (99) Pool Renault 1 Avenue du Golf 78288 Guyancourt Cedex France (100) Suzuki Pool Suzuki Allee 7 64625 Bensheim Germany (101) Pool for: Tata Motors Ltd, Jaguar Cars Ltd, Land Rover Abbey Road Whitley Coventry CV3 4LF United Kingdom (102) Pool for: Toyota-Daihatsu Group Avenue du Bourget 60 1140 Brussels Belgium Done at Brussels, 16 December 2016. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 140, 5.6.2009, p. 1. ANNEX Table 1 Values relating to the performance of manufacturers confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) ALFA ROMEO SPA P3 18 961 116,269 128,395  12,126  12,127 1 336,89 116,269 ALPINA BURKARD BOVENSIEPEN GMBH E CO. KG DMD 690 172,174 1 873,54 172,174 ASTON MARTIN LAGONDA LTD D 1 449 312,204 310,000 2,204 2,178 1 833,65 312,241 AUTOMOBILES CITROEN 618 570 105,713 124,141  18,428  18,428 1 243,79 105,768 AUTOMOBILES PEUGEOT 857 421 103,659 124,904  21,245  21,245 1 260,49 103,712 AVTOVAZ JSC P10 905 202,287 124,300 77,987 77,987 1 247,28 202,287 BENTLEY MOTORS LTD D 2 251 290,891 298,000  7,109  7,156 2 491,43 290,891 BLUECAR SAS 934 0,000 127,529  127,529  127,529 1 317,92 0,000 BLUECAR ITALY SRL 258 0,000 124,882  124,882  124,882 1 260,00 0,000 BAYERISCHE MOTOREN WERKE AG P1 886 972 124,883 138,988  14,105  14,196 1 568,67 125,554 BMW M GMBH P1 11 335 197,640 148,016 49,624 48,975 1 766,23 197,642 BYD AUTO INDUSTRY COMPANY LIMITED 9 0,000 179,493  179,493  179,493 2 455,00 0,000 CATERHAM CARS LIMITED DMD 103 149,282 626,17 149,282 CHEVROLET ITALIA SPA P5 3 131,667 130,731 0,936 0,936 1 388,00 131,667 FCA US LLC P3 99 453 158,760 148,516 10,244 10,131 1 777,17 158,768 CNG-TECHNIK GMBH P4 18 375 115,794 122,176  6,382  6,413 1 200,80 115,892 AUTOMOBILE DACIA SA P10 378 487 122,694 122,337 0,357 0,357 1 204,33 122,694 DAIMLER AG P2 800 292 124,079 138,620  14,541  14,795 1 560,62 124,623 DFSK MOTOR CO. LTD DMD 3 184,000 1 251,33 184,000 DONKERVOORT AUTOMOBIELEN BV DMD 5 178,000 865,00 178,000 DR MOTOR COMPANY SRL DMD 435 145,848 1 187,63 145,848 FERRARI SPA D 2 250 299,448 295,000 4,448 4,448 1 696,77 299,448 FCA ITALY SPA P3 703 652 116,300 120,249  3,949  3,953 1 158,63 116,300 FORD MOTOR COMPANY P4 3 521 252,307 146,403 105,904 105,790 1 730,93 252,307 FORD-WERKE GMBH P4 993 376 117,701 128,204  10,503  10,508 1 332,69 117,701 FUJI HEAVY INDUSTRIES LTD ND 29 538 159,924 164,616  4,692  4,692 1 622,52 159,924 GENERAL MOTORS COMPANY P5 1 383 281,883 154,339 127,544 127,544 1 904,58 282,343 GM KOREA COMPANY P5 1 391 126,398 125,077 1,321 1,321 1 264,27 126,398 GREAT WALL MOTOR COMPANY LIMITED DMD 62 184,113 1 745,19 184,113 HONDA AUTOMOBILE CHINA CO. LTD P6 380 124,718 119,495 5,223 5,223 1 142,13 124,718 HONDA MOTOR CO. LTD P6 19 845 119,878 125,749  5,871  5,871 1 278,98 119,878 HONDA TURKIYE AS P6 691 155,174 126,494 28,680 28,680 1 295,28 155,174 HONDA OF THE UK MANUFACTURING LTD P6 104 589 133,387 133,699  0,312  0,312 1 452,94 133,387 HYUNDAI MOTOR COMPANY P7 64 425 134,125 136,218  2,093  2,093 1 508,07 134,232 HYUNDAI ASSAN OTOMOTIV SANAYI VE TICARET AS P7 155 198 113,524 116,604  3,080  3,080 1 078,87 113,524 HYUNDAI MOTOR MANUFACTURING CZECH SRO P7 236 926 134,525 133,738 0,787 0,787 1 453,80 134,525 HYUNDAI MOTOR EUROPE GMBH P7 5 97,800 118,529  20,729  20,729 1 121,00 97,800 HYUNDAI MOTOR INDIA LTD P7 1 156 114,454 117,769  3,315  3,315 1 104,37 114,454 ISUZU MOTORS LTD DMD 13 209,462 2 054,08 209,462 JAGUAR LAND ROVER LIMITED P12/ND 172 731 164,029 178,025  13,996  13,996 1 996,54 164,029 JIANGLING MOTOR HOLDING CO. LTD DMD 1 137,000 1 355,00 137,000 KIA MOTORS CORPORATION P8 228 169 120,295 127,138  6,843  6,843 1 309,37 121,589 KIA MOTORS SLOVAKIA SRO P8 151 870 137,690 133,038 4,652 4,652 1 438,48 137,690 KOENIGSEGG AUTOMOTIVE AB DMD 2 370,500 1 397,50 370,500 KTM-SPORTMOTORCYCLE AG DMD 33 191,788 904,55 191,788 LADA AUTOMOBILE GMBH DMD 900 216,190 1 285,00 216,190 LADA FRANCE SAS P10 1 179,000 129,452 49,548 49,548 1 360,00 179,000 AUTOMOBILI LAMBORGHINI SPA D 693 317,201 325,000  7,799  7,920 1 663,87 317,201 LITEX MOTORS AD DMD 25 180,120 1 724,60 180,120 LOTUS CARS LIMITED DMD 694 203,032 1 187,26 203,032 MAGYAR SUZUKI CORPORATION LTD P11/ND 125 532 120,485 123,114  2,629  2,630 1 160,99 120,485 MAHINDRA & MAHINDRA LTD DMD 410 177,888 1 896,87 177,888 MARUTI SUZUKI INDIA LTD P11/ND 5 278 97,890 123,114  25,224  25,224 931,84 97,890 MASERATI SPA D 5 336 195,311 255,000  59,689  59,689 1 973,32 195,311 MAZDA MOTOR CORPORATION ND 194 752 126,779 129,426  2,647  2,647 1 362,10 126,779 MCLAREN AUTOMOTIVE LIMITED D 325 267,446 275,000  7,554  7,554 1 526,25 267,446 MERCEDES-AMG GMBH P2 3 832 208,663 144,858 63,805 63,712 1 697,11 208,685 MG MOTOR UK LIMITED D 3 114 133,934 146,000  12,066  12,066 1 309,64 133,934 MICRO-VETT SRL 1 0,000 128,263  128,263  128,263 1 334,00 0,000 MITSUBISHI MOTORS CORPORATION MMC P9 95 403 104,631 142,028  37,397  37,402 1 635,19 113,834 MITSUBISHI MOTORS EUROPE BV MME P9 1 125,000 113,457 11,543 11,543 1 010,00 125,000 MITSUBISHI MOTORS THAILAND CO. LTD MMTH P9 27 831 96,744 109,703  12,959  12,974 927,87 96,804 MORGAN TECHNOLOGIES LTD DMD 427 193,948 1 086,30 193,948 NATIONAL ELECTRIC VEHICLE SWEDEN DMD 129 200,000 1 614,00 200,000 NISSAN INTERNATIONAL SA 548 682 113,778 129,730  15,952  15,952 1 366,10 115,106 ADAM OPEL AG P5 915 120 126,775 130,695  3,920  3,920 1 387,20 126,785 PAGANI AUTOMOBILI SPA DMD 1 349,000 1 487,00 349,000 PERODUA MANUFACTURING SDN BHD DMD 2 137,000 1 010,00 137,000 PGO AUTOMOBILES DMD 19 174,158 1 007,16 174,158 RADICAL MOTORSPORT LTD DMD 4 314,500 1 073,50 314,500 RENAULT SAS P10 984 980 105,304 125,023  19,719  19,719 1 263,09 106,191 RENAULT TRUCKS DMD 22 183,000 2 209,68 183,000 ROLLS-ROYCE MOTOR CARS LTD P1 553 331,461 181,335 150,126 150,076 2 495,30 331,461 SECMA SAS DMD 35 132,600 658,00 132,600 SSANGYONG MOTOR COMPANY D 13 225 165,625 180,000  14,375  14,375 1 704,98 165,625 SUZUKI MOTOR CORPORATION P11/ND 12 654 164,370 123,114 41,256 41,256 1 161,70 164,370 SUZUKI MOTOR THAILAND CO. LTD P11/ND 25 442 96,326 123,114  26,788  26,788 882,30 96,326 TATA MOTORS LIMITED P12/ND 315 185,238 178,025 7,213 7,213 2 068,79 185,238 TAZZARI GL SPA 2 0,000 99,838  99,838  99,838 712,00 0,000 TESLA MOTORS LTD 9 284 0,000 167,440  167,440  167,440 2 191,26 0,000 TOYOTA MOTOR EUROPE NV SA P13 585 317 108,264 127,386  19,122  19,257 1 314,81 108,309 VOLVO CAR CORPORATION 266 318 120,670 145,148  24,478  24,478 1 703,46 121,828 WESTFIELD SPORTS CARS DMD 2 177,500 715,00 177,500 WIESMANN GMBH DMD 5 281,800 1 423,00 281,800 Table 2 Values relating to the performance of pools confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 A B C D E F G H I Pool names Pool Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) BMW GROUP P1 898 860 125,921 139,128  13,207  13,368 1 571,73 126,589 DAIMLER AG P2 804 124 124,48 138,650  14,170  14,424 1 561,27 125,023 FCA ITALY SPA P3 822 066 121,436 123,857  2,421  2,439 1 237,57 121,437 FORD-WERKE GMBH P4 1 015 279 118,133 128,158  10,025  10,034 1 331,69 118,135 GENERAL MOTORS P5 917 897 127,008 130,722  3,714  3,714 1 387,8 127,018 HONDA MOTOR EUROPE LTD P6 125 505 131,344 132,359  1,015  1,015 1 423,63 131,344 HYUNDAI P7 457 710 127,297 128,237  0,940  0,940 1 333,42 127,312 KIA P8 380 039 127,201 129,496  2,295  2,295 1 360,97 128,023 MITSUBISHI MOTORS P9 123 235 103,033 134,727  31,694  31,701 1 475,44 109,988 RENAULT P10 1 364 373 110,163 124,277  14,114  14,114 1 246,78 110,833 SUZUKI POOL P11/ND 168 906 119,428 129,426  9,998  9,999 1 111,9 119,428 TATA MOTORS LTD, JAGUAR CARS LTD, LAND ROVER P12/ND 173 046 164,067 178,025  13,958  13,958 1 996,67 164,067 TOYOTA-DAIHATSU GROUP P13 585 317 108,264 127,386  19,122  19,257 1 314,81 108,309 Explanatory notes to Tables 1 and 2 Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 with effect for the calendar year 2015; ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 with effect for the calendar year 2015; DMD means that a de minimis exemption applies in accordance with Article 2(4) of Regulation (EC) No 443/2009, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2015 does not have to meet a specific emissions target; P means that the manufacturer is a member of a pool (listed in table 2) formed in accordance with Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for calendar year 2015. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average specific emissions of CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EC) No 443/2009, the use of E85 in Article 6 of that Regulation or eco-innovations in Article 12 of that Regulation. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Commission Regulation (EU) No 1014/2010 (1). The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emission but exclude emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EC) No 443/2009, the use of E85 in Article 6 of that Regulation or eco-innovations in Article 12 of that Regulation. (1) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15).